Citation Nr: 0508202	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously identified as a mood disorder, status post closed-
head injury (claimed as depression), and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from September 1988 
to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  In January 2005 the 
veteran testified at a Travel Board hearing at the RO before 
the undersigned.  During his hearing, he alluded to a claim 
for service connection for chronic fatigue syndrome due to 
his service in the Persian Gulf, see 38 C.F.R. § 3.317 
(2004), but also argued that his fatigue was part of his 
psychiatric disorder, which he variously described as PTSD 
and depression.  The matter of a claim of entitlement to 
service connection for chronic fatigue syndrome is referred 
to the RO for further clarification and consideration.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In his February 2001 original application for VA benefits, 
the veteran raised a claim for service connection for 
depression and, during his January 2005 Travel Board hearing, 
he appeared to raise a claim for service connection for PTSD.  
Service connection for PTSD currently requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2004).

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) reflects that his authorized awards and 
decorations include the Combat Infantryman Badge (CIB), thus 
confirming his combat-related service.  

The next question presented is whether such a stressor is 
clinically considered to be of sufficient severity to warrant 
a valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) 
(DSM-IV) provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

There appears to be some confusion and disagreement in the 
record regarding the veteran's diagnosed psychiatric 
disorder(s) and past medical history.  In conjunction with 
his claim for benefits, the veteran submitted his VA 
outpatient psychotherapy records, dated from March 2000 to 
October 2002, which describe the presence of a mood disorder 
since his return from the Persian Gulf.  

A June 2001 written statement from D.B., Ph.D., is to the 
effect that the private psychotherapist provided outpatient 
psychotherapy in 1998, at which time the veteran's presenting 
symptoms were noted as depression, anxiety, confusion, and 
cognitive impairment stemming from a life-threatening 
vehicular accident in early 1998.  Dr. D.B. said that a 
sequela of the accident was a closed-head injury or brain 
damage, which affected the veteran's mood or judgment.

Medical records regarding the veteran's treatment for a 
closed-head injury in 1998 are not associated with the claims 
file.

In its July 2002 rating decision, the RO denied entitlement 
to service connection for a mood disorder, status post a 
closed-head injury (claimed as depression).  However, in his 
July 2003 substantive appeal, and at his Travel Board 
hearing, the veteran denied sustaining a closed-head injury 
in a 1998 automobile accident.  He testified to experiencing 
combat-related intrusive thoughts and depression that had 
started after his military service. 

Here, the record does not include a VA examination, nor does 
it indicate that a PTSD diagnosis has been made pursuant to 
DSM-IV on the basis of a verified history of the veteran's 
in-service stressors.  See West, e.g., v. Brown, 7 Vet. App. 
70, 77-78 (1994).  As a result, the Board is of the opinion 
that the veteran should be afforded a VA examination to 
determine the etiology of any psychiatric disorder found to 
be present.

Furthermore, in light of the confusion regarding whether the 
veteran sustained a closed-head injury in 1998, the Board 
believes that efforts should be made to obtain the medical 
records regarding his medical treatment for injuries 
sustained in this accident.  Also, it appears that the 
veteran provided the RO with copies of his VA medical records 
dated from March 2000 to February 2001 and from November 2001 
to October 2002, although the RO did not request any VA 
treatment records in conjunction with the claim on appeal.  
At his hearing, the veteran testified to having received VA 
outpatient psychotherapy until approximately January 2003.  
Thus, there may be some additional VA records to obtain. 

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  In this regard, the RO should review the 
claims file and ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other applicable legal 
precedent. 

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should contact David J. Brown, 
Ph.D., 1001 University Drive, #4, State 
College, PA 16801, and request that he provide 
copies of all treatment records regarding the 
veteran's 1998 individual psychotherapy 
treatment.  The RO should also request that Dr. 
Brown provide specific information regarding 
the veteran's medical treatment for any 
injuries sustained in a 1998 "life-threatening 
vehicular accident" (noted in Dr. Brown's 
June 2001 statement to the RO), e.g., the names 
and addresses of treating physicians and 
hospitals.  Upon receipt of this information, 
and after obtaining any necessary releases from 
the veteran, the RO should contact the medical 
providers identified by Dr. Brown and request 
all medical records associated with treatment 
of the veteran's injuries, including his 
closed-head injury, in a 1998 motor vehicle 
accident.

2.  Then, the RO should schedule the veteran 
for an examination by a VA psychiatrist 
experienced in evaluating post-traumatic stress 
disorders, to determine the nature and extent 
of any psychiatric disorder(s) found to be 
present.  Any and all studies deemed necessary 
by the examiner should be accomplished.

a.  The RO should advise the examiner of the 
veteran's receipt of the Combat Infantryman 
Badge, and that such an award provides 
credible supporting evidence of the 
existence of combat-related stressors.  The 
examiner should further be instructed that 
only those combat-related events may be 
considered for the purpose of determining 
whether in-service stressors were severe 
enough to have caused the current 
psychiatric symptoms, and determining 
whether the diagnostic criteria to support 
the diagnosis of PTSD have satisfied by the 
in-service stressors.  The diagnosis should 
conform to the psychiatric nomenclature and 
diagnostic criteria contained in the DSM-IV.

b.  If the veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  

c.  If the veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
psychiatric disorder is causally related to 
military service, including the veteran's 
service during the Persian Gulf War, or 
whether such a causation or relationship is 
unlikely (i.e., less than a 50-50 
probability).

d.  If the veteran is found to have PTSD, or 
another diagnosed psychiatric disorder 
related to service, the examiner is 
requested to render an opinion as to the 
relative likelihood that any complaints of 
chronic fatigue are symptomatic of the 
diagnosed disorder.

e.  A rationale should be provided for any 
opinion offered.  The veteran's claims file 
must be made available to the examiner in 
conjunction with the examination, and the 
examination report should indicate whether 
the veteran's medical records were reviewed.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
psychiatric disorder, variously identified as a 
mood disorder, status post closed head injury 
(claimed as depression), or PTSD.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the May 2003 statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



